[exhibit1055formoftrustcu001.jpg]
Exhibit 10.55 FORM OF TRUST/CUSTODIAL/SAFEKEEPING AGREEMENT (Non-Discretionary)
Account # _____________________________________ PRINCIPAL NAME National
Education Loan Network, Inc. The Principal, hereby requests Union Bank and Trust
Company, in its capacity as trustee (the “Trustee”), to open and maintain an
agency account titled in the name of the Principal, subject to the following
terms and conditions: 1. The Trustee shall hold in safekeeping all stocks, bonds
and other securities from time to time delivered to it or purchased for the
Account. In addition thereto, the Trustee shall establish a cash account in
which any cash delivered to it or received by it shall be held. 2. The Trustee
shall receive payment of income on the securities and investments held in the
Account. The Trustee is also authorized at the direction of the Principal to
invest both income and principal. The Trustee may receive investment
instructions orally or in writing from the Principal. Otherwise, the Trustee
shall have no discretion in the management of the Account, and without prior
consultation or approval, the Trustee shall make no investment changes other
than to keep money temporarily invested in a money market mutual fund offered by
the Trustee. The investments in the Account will not be subject to any legal
duty as to quality or diversification. The Trustee cannot provide specific
investment advice to achieve the Principal objectives and neither endorses nor
accepts responsibility for the performance, safety, or suitability of the
investments utilized. Principal consents to and approves Trustee's receipt of
compensation from any of the funds for services provided by the Trustee which
compensation is in addition to the Trustee's fees that Trustee is otherwise
entitled to receive under this Agreement. Principal acknowledges that Mutual
Fund prospectuses are available from Union Bank and Trust Company
representatives, directly from the Mutual Fund website, or upon written request
to the Mutual Fund. Principal acknowledges receipt of the disclosure statement
provided by the Trustee in connection with the mutual funds which together with
the prospectuses will provide full and detailed disclosure of fees charged and
the basis on which any compensation received by Trustee from any of the funds is
calculated. Principal acknowledges that basis on which such compensation is
calculated is reasonable compared to investments in other mutual funds. 3. The
Trustee may retain assets held in the Account and is authorized to sell, settle
or transfer any securities for the Account with the oral or written direction of
the Principal. The Trustee is also authorized to place securities in its nominee
name and deliver such securities to a depository for safekeeping.



--------------------------------------------------------------------------------



 
[exhibit1055formoftrustcu002.jpg]
_X_ACCEPT ____DO NOT ACCEPT The Trustee may be required by federal regulations
to supply to the Principal, within five business days, notification of any
securities transactions effected on behalf of the Principal. The Principal
hereby waives any such right to notification. The Trustee shall make available
to the Principal a statement on a quarterly basis showing all receipts and
disbursements, along with information concerning the purchase or sale of any
securities in the Account. At any time, the Principal may request confirmations
within governing regulatory time frames at no additional cost. The Trustee shall
execute proxies as Trustee for the Principal. Orders for the purchase and sale
of stocks, bonds, mortgages and other securities shall be placed for the Account
at the risk of the Principal. The Trustee shall not be responsible for any act
or omission of any broker or similar agent whom the Principal may designate or
the Trustee may employ, to purchase, sell or perform any act with respect to any
stocks, bonds, mortgages and other securities at any time held in the Account.
4. The Trustee shall be paid a fee in accordance with mutually agreed investment
directions. The Trustee and Principal may enter into another arrangement for
fees upon agreement of both parties. 5. The Agreement may be amended, revoked or
terminated at any time, effective upon receipt of written notice by the Trustee
from the Principal. The Trustee also reserves the right to amend or terminate
this Agreement at any time, such amendment or termination to be effective upon
thirty (30) days after mailing of written notice to the Principal. Upon
termination, securities, other investments and cash held in the Account shall be
delivered by the Trustee to the Principal only upon receiving an appropriate
receipt therefore and upon payment to the Trustee of any balance which may be
due and owing to the Trustee by the Principal. 6. This account will be governed
by the laws of the State of Nebraska. This Agreement shall not be affected by
any subsequent disability or incapacity of the Principal. The authority granted
in this Agreement shall continue during any period while the Principal is
disabled or incapacitated. All such authority shall continue after the death of
the Principal until the Trustee shall have received written notice of one or all
Principal death. 7. Trustee may rely upon any verbal, email, fax, or written
instructions regarding the Account that the Trustee in good faith believes were
duly authorized by a Principal. Trustee shall have no duty to maintain
contribution records if more than one Principal is involved with this account.
8. The Trustee in no way guarantees the performance or safety of any of the
investments purchased for the Account, and such investments do not constitute
deposits or obligations of the Trustee. The investments to be purchased in the
Account are not insured by the Federal Deposit Insurance Corporation (FDIC), and
the principal is not guaranteed or insured. As such, the investments that will
be placed into the Account involve certain risks including possible loss of
principal. [9. This Agreement supersedes and replaces the Special Investment
Directions issued by Principal to Trustee dated June 15, 2017 and undated (with
respect to $6 million of unsecured consumer loans), respectively, in connection
with the Short Term Federal Investment Trust, Custody and Managing Agency
Agreement dated as of July 7, 2005, between Trustee and Principal.]



--------------------------------------------------------------------------------



 
[exhibit1055formoftrustcu003.jpg]
Signature of Principal Date Accepted by Union Bank and Trust Company, as Trustee
Date



--------------------------------------------------------------------------------



 